             Case 1:20-cv-01160-RA Document 17 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                       USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
 DONALD P. MILIONE, D.C.,                                          DATE FILED: 7-22-20

                              Plaintiff,
                                                                      20-CV-1160 (RA)
                         v.
                                                                           ORDER
 AETNA LIFE INSURANCE COMPANY,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case

in person. Counsel should still submit their joint letter and proposed case management plan by July

24, 2020, as directed in the Court’s February 19th and July 6th Orders. See Dkts. 3, 16. In their

joint letter, the parties should also indicate whether they can do without a conference altogether. If

so, the Court may enter a case management plan and scheduling order and the parties need not

appear. If not, the Court will hold the initial conference by telephone. In any event, counsel should

review and comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-

19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      July 22, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
